Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, 13-20, drawn to a method/system for target detection through analysis of multiple bounding boxes and foreground segmentation result, classified in G06K 9/34.
II. Claim 12 drawn to a method for training a learning model comprising a feature extraction network, a target prediction network and foreground segmentation network, classified in G06V 10/82.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case:

The process as claimed can be used to make another and materially different product:

Note that Invention I makes no mention of the very specific network model structure in claim II. It is also note that there are different types machine learning models that may or may not be neural networks (neural network is a subset of a variety of machine learning models). Therefore Invention I can be made using an entire different type of machine learning models (non-neural network models) and different structure/organization of model (for example, a unified model instead of having sub-models like Invention II).  Thus, the process of Invention II can be used to make a different system than what Invention I can be.



The product as claimed can be made by another and materially different process:
Invention I is directed to a method/system for target detection through analysis of multiple bounding boxes and foreground segmentation result. It is noted that such tasks can be achieved through different types machine learning models that may or may not be neural networks (neural network is a subset of a variety of machine learning models). Therefore, to achieve the method/system as claimed in Group I, there are more than one distinct method to do so. As such, the method of training in Group II is not exclusive to arrive at the invention as claimed in Group I.

Moreover, in the context of training a learning model, there are various principles: supervised learning, unsupervised-learning, and semi-supervised-learning. In the context of the invention, supervised learning involves adjustments of the network’s parameter with the use of label data.  However, such a network model can also be trained using at least the unsupervised-learning architecture which no label is used (namely, the network corrects itself without the need of any label until a desired convergence is achieved). This methodology is particularly useful for detection of new/random targets in real time and in real world application. As such, in further view of this reasoning, there are even more ways to arrive at the invention I without the specific training method recited in group II.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645